ACCEPTED
                                                                                  05-14-01251-CR
                                                                        FIFTH COURT OF APPEALS
                                                                                 DALLAS, TEXAS
                                                                             1/22/2015 9:51:28 PM
                                                                                       LISA MATZ
                                                                                           CLERK

                          NO. 05-14-01251-CR

                                                             FILED IN
                                                      5th COURT OF APPEALS
LAVANDRA RUSHING                      § IN THE COURT OF APPEALS
                                                          DALLAS, TEXAS
                                                      1/22/2015 9:51:28 PM
                   V.                 § FOR THE FIFTH DISTRICT
                                                            LISA MATZ
                                                              Clerk
STATE OF TEXAS                        § OF TEXAS AT DALLAS


               MOTION FOR AN EXTENSION OF TIME
                  TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       COMES NOW, Lavandra Rushing, Appellant in the above named

cause number, by and through his duly appointed attorney on appeal, and

requests that this Court extend the time for filing Appellant’s brief from

Janurary 22, 2015 to February 21, 2015.

                                     I.

       On September 25, 2014, Appellant was pled true to the State’s Motion

to Adjudicate and was convicted in the 363rd Judicial District Court in

Dallas County, Texas of Abandoning a Child With Intent to Return. (CR:

65). The trial court assessed punishment at 18 months’ imprisonment. (CR:

65).

                                     II.

           The due date for Appellant’s Brief is January 22, 2015.
                                     III.

      Appellant requests an extension of time of thirty (30) days in which to

file his Brief. No previous extension of time has been requested by

Appellant or granted to Appellant.

                                     IV.

      Appellant submits that a reasonable explanation exists for this

requested extension. Appellant relies on the following facts to reasonably

explain why the brief has not yet been prepared and the need for an

extension of time in which to file Appellant’s Brief:

      (1) The undersigned attorney filed a brief in cause 08-14-00209-CR

      styled Danielle Ann Lozano v. State of Texas, pending in the 8th

      District Court of Appeals, El Paso, Texas on November 26, 2014.

      (2) The undersigned attorney filed a brief in cause number 05-14-

      00554-CR & 05-14-00555-CR styled Jarmal Deon Speed v. State of

      Texas, pending in the 5th District Court of Appeals, Dallas, Texas on

      December 12, 2014.

      (3) The undersigned attorney filed a brief in cause number 05-14-

      00486-CR styled Jose Maya v. State of Texas, pending in the 5th

      District Court of Appeals, Dallas, Texas on December 31, 2014.
      (4) The undersigned attorney filed a petition for discretionary review

      in cause number PD-1541-14 styled Leonardo Geronimo Renteria

      Sanchez v. State of Texas, pending in the Texas Court of Criminal

      Appeals, Austin, Texas on December 18, 2014.

       (5) The undersigned attorney is preparing a brief in cause number

      05-13-01710-CR styled Errington Charles Hatch, Jr. v. State of

      Texas, pending in the 5th District Court of Appeals, Dallas, Texas.

                                 V.

      This Motion is not brought for purposes of delay but so that the

appellate record can be read and evaluated, and so that the legal and factual

issues presented by the appellate record can be properly briefed and

presented to this Court on Appellant’s behalf.

      WHEREFORE, Appellant requests this Court extend Appellant’s

deadline to file its brief to February 21, 2015.

                                               Respectfully submitted,

                                               /s/ Nanette Hendrickson

Lynn Pride Richardson                          Nanette Hendrickson
Chief Public Defender                          Assistant Public Defender
Dallas County, TX                              Texas State Bar No. 24081423
                                               Frank Crowley Courts Building
                                               133 N. Riverfront Blvd., LB-2
                                               Dallas, Texas 75207-4399
                                               (214) 653-3582 (phone)
                                               (214) 653-3539 (fax)
                     CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing brief was served on the
Dallas County Criminal District Attorney’s Office (Appellate Division), 133
N. Riverfront Blvd., B-19, 10th Floor, Dallas, Texas, 75207, by hand
delivery    and      electronic    delivery     to    Lisa     Smith      at
DCDAAppeals@dallascounty.org on January 22, 2015.

                                            /s/ Nanette Hendrickson
                                            Nanette Hendrickson